Citation Nr: 1243451	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  12-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO denied service connection for tinnitus.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's tinnitus was more likely than not due to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  Buchanan, 451 F.3d at 1335.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thereafter, the Board's duty is to assess the credibility of all material.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511- 12 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the present case, the Veteran has a diagnosis of tinnitus.  Therefore, the first criteria of service connection - a current disability - have been met.

The evidence is at least in equipoise concerning the other two elements for service connection: an in-service injury, and a nexus between the current diagnosis and that injury.  With regard to an in-service injury, i.e., noise exposure, the Veteran asserts that he was exposed loud noise throughout the last five months of active duty, while servicing large outboard boat motors.  The Board finds that the Veteran's statements concerning in-service noise exposure are sufficient to show an in-service injury.  

It is notable that in September 2009, at an audiology consultation for the purpose of determining whether the Veteran needed hearing aids, the Veteran described a 25-year history of post-service noise exposure while working as a landscaper, and denied significant in-service noise exposure.  Despite that denial, the Veteran's assertion of noise exposure in the military while working on engines is consistent with his military service.  In an October 2011 examination report, the examining provider, while noting the Veteran's post-service noise exposure, acknowledged that the Veteran would have had noise exposure working on boat engines while in the Navy.  

The evidence also demonstrates that it is at least as likely as not that the disability began during service and has continued since service.  There is no separation examination addressing the status of the Veteran's hearing, but his competent, credible statements demonstrate that he had tinnitus at the time of his separation.  The Veteran explained in his February 2012 notice of disagreement that he had noticed a ringing in his ears when he was discharged from service, but "it was no big deal," and he "could live with it."  Even as the ringing became louder in the years following service, he "thought nothing of it.  By then it had become part of [his] life."  It was only the fact that the ringing recently became loud enough to cause the Veteran difficulty that he became concerned and considered submitting a claim for service connection.  The Board finds that the Veteran is both competent to describe his tinnitus symptomatology, and that he has credibly described the onset and history of the disease.

According to a September 2009 audiology consult, the Veteran denied tinnitus in the process of denying a list of other conditions, including otalgia, otorrhea, otitis media, vertigo, prior ear surgery, congenital hearing loss, aural fullness, and head trauma.  The Veteran asserts that he never denied having tinnitus, but rather, as he indicated on his August 2012 VA Form 9 that he merely failed to tell them that he experienced ringing in his ears.  He stated that having lived with tinnitus for many years since service, "it didn't seem necessary."  He indicated on his notice of disagreement that it had been part of his life since he was in the military, although at low levels, and he accepted it as such.  He only asserted a claim when the ringing became louder and began to disrupt his life; that is consistent with the Veteran's claim for service connection, in which he stated that he suffers from tinnitus that had "become quite a problem."

The Board finds that the evidence reasonably supports the Veteran's assertion that he did have tinnitus at the time of the September 2009 assessment, and that the September 2009 report is possibly incorrect in that regard.  As the October 2011 examiner observed, the Veteran currently has tinnitus; the issue of whether he has the disability is not in question.  The Veteran's noise exposure history includes in-service noise exposure due to engines, and post-service noise exposure due to landscaping.  The October 2011 examiner could not reach a conclusion as to whether the Veteran's in-service noise exposure or some later noise exposure had caused his tinnitus.  Regardless, both of his significant noise exposures occurred prior to 2009, and thus, the cause of his tinnitus had already occurred as of that time.  

Especially in light of the current tinnitus diagnosis, the Board finds the Veteran's lay evidence of a continuity of symptomatology since service to be more probative than the single denial documented in the September 2009 report, which the Veteran asserts never occurred.  Therefore, the Board finds that the evidence is at least in equipoise, and therefore that service connection is warranted.  Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


